DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement filed 30 July 2020 has been fully considered by the Examiner. A signed copy is attached.
An Examiner’s Amendment has been entered with this office action.
Claims 16-17, 21-22, 24-27 and 29-30 are allowed, reasons follow. 

Priority

Examiner acknowledges that instant application is a Continuation of Application 15/545,280 (now US patent # 10,845,780) and has been accorded the benefit of the original effective filing date of 24 April 2015.

Terminal Disclaimer
Examiner notes for clarity of the record that a Terminal Disclaimer over 15/545,280 (US Patent 10,845,780) has been filed in this Application. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Atty. Toan Tran and Timothy Kang on 1 December 2021.

The application has been amended as follows: 
Claim 16 has been replaced with the following: 
16. 	A method comprising:
obtaining data representing sub-volumes of a three-dimensional (3D) object to be printed;
identifying characteristics for the sub-volumes of the 3D object to be printed;
creating, by a processor, sets of property data for the sub-volumes of the 3D object based on the characteristics for the sub-volumes of the 3D object, wherein each set of the sets of property data comprises a combination of material property data, structural property data, and printing property data for each sub-volume of the sub-volumes of the 3D object; and
creating, by the processor, a look-up table that maps the characteristics for the sub-volumes of the 3D object to the sets of property data for the sub-volumes of the 3D object, wherein the sets of property data in the look-up table are to be used to print the 3D object,
wherein the sub-volumes comprise surface sub-volumes representing a surface of the 3D object and interior sub-volumes representing an interior of the 3D object, and
wherein creating the sets of property data for the sub-volumes includes setting sets of property data for the surface sub-volumes to be different from sets of property data for the interior sub-volumes.
Claim 17 has been amended as follows:

the limitation “the sub-volumes of the three-dimensional object” in Claim 17 line 2 has been replaced with - - the sub-volumes of the 3D object - -.

Claim 18 has been canceled.

Claim 20 has been amended as follows: 
the limitation “the sub-volumes of the three-dimensional object” in Claim 18 line 2 has been replaced with - - the sub-volumes of the 3D object - -. 

Claim 21 has been replaced with the following:
21. 	An apparatus comprising:
a processor; and
a memory storing instructions that are executable to cause the processor to:
	obtain data representing sub-volumes of a three-dimensional (3D) object to be printed;
	identify characteristics for the sub-volumes of the 3D object to be printed;
	create sets of property data for the sub-volumes of the 3D object based on the characteristics for the sub-volumes of the 3D object, wherein each set of the sets of property data comprises a combination of material property data, structural property data, and printing property data for each sub-volume of the sub-volumes of the 3D object; and

	wherein the sub-volumes comprise surface sub-volumes representing a surface of the 3D object and interior sub-volumes representing an interior of the 3D object, and
	wherein the instructions that cause the processor to create the sets of property data for the sub-volumes include instructions that cause the processor to set sets of property data for the surface sub-volumes to be different from sets of property data for the interior sub-volumes.

Claim 22 has been amended as follows:
the limitation “the sub-volumes of the three-dimensional object” in Claim 22, line 2 has been replaced with - - the sub-volumes of the 3D object - -.

Claim 23 has been canceled.

Claim 26 has been replaced with the following:
26.	A non-transitory machine-readable storage medium storing instructions that are executable by a processor to cause the processor to:
	obtain data representing sub-volumes of a three-dimensional object (3D) to be printed;
	identify characteristics for the sub-volumes of the 3D object to be printed;

	create a look-up table that maps the characteristics for the sub-volumes of the 3D object to the sets of property data for the sub-volumes of the 3D object, wherein the sets of property data in the look-up table are to be used to print the 3D object,
	wherein the sub-volumes comprise surface sub-volumes representing a surface of the 3D object and interior sub-volumes representing an interior of the 3D object, and
	wherein the instructions that cause the processor to create the sets of property data for the sub-volumes include instructions that cause the processor to set sets of property data for the surface sub-volumes to be different from sets of property data for the interior sub-volumes.

Claim 27 has been amended as follows:
the limitation “the sub-volumes of the three-dimensional object” in Claim 27 lines 2-3 has been replaced with - - the sub-volumes of the 3D object - -. 

Claim 28 has been canceled.

Claim 30 has been amended as follows:


(end examiner’s amendment) 
	

Allowable Subject Matter
Claims 16-17, 21-22, 24-27 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: While Vega, WIPO Pub. WO 2013/113372 teaches a method and system for three dimensional printing including obtaining geometric data comprising a plurality of sub-volumes with different printing properties and manufacturing an object by additive deposition according to the different properties for each sub-volume and Wentworth, How to Think Like a Computer Scientist teaches the well-known technique of encoding associated data points in software in a tuple format, and Travers, et al., WIPO Pub. WO 2014/015994 teaches a technique for blending colors of dissimilar sub regions into a gradient for interpolating the property of a boundary sub-region in additive deposition printing; none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1) 
create a look-up table that maps the characteristics for the sub-volumes of the 3D object to the sets of property data for the sub-volumes of the 3D object, wherein the sets of property data in the look-up table are to be used to print the 3D object,

wherein the instructions that cause the processor to create the sets of property data for the sub-volumes include instructions that cause the processor to set sets of property data for the surface sub-volumes to be different from sets of property data for the interior sub-volumes.
(excerpted) 
…in combination with the remaining features and elements of the claimed invention. 

Independent claims 21 and 26 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).


The dependent claims, 17, 19-20, 22, 24-25, 27, and 29-30, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art of record for at least the above noted reason(s). 

It is for these reason(s) that Applicant’s invention defines over the prior art of record. 

	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.T.S./Examiner, Art Unit 2119    

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119